                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

GLEN M. WINTERBOTTOM,                   )   CIVIL NO. 19-00364 JAO-WRP
                                        )
             Plaintiff,                 )   ORDER DENYING PLAINTIFF’S
                                        )   MOTION FOR RECONSIDERATION
      vs.                               )   OF ORDER GRANTING DEFENDANT
                                        )   CATHERINE A. KORTZEBORN’S
DAVID T. UNDERRINER, in his             )   MOTION TO DISMISS COMPLAINT
official capacity as President of       )
Kaiser foundation Health Plan and       )
Hospitals of Hawaii; CATHERINE          )
A. KORTZEBORN, in her official          )
capacity as Deputy Regional             )
Administrator of U.S. Centers for       )
Medicare and Medicaid Services,         )
Region 9 – San Francisco,               )
                                        )
             Defendants.                )
                                        )

         ORDER DENYING PLAINTIFF’S MOTION FOR
    RECONSIDERATION OF ORDER GRANTING DEFENDANT
 CATHERINE A. KORTZEBORN’S MOTION TO DISMISS COMPLAINT

      On December 3, 2019, the Court issued an Order Granting Defendant

Catherine A. Kortzeborn’s Motion to Dismiss Complaint (“Order”). ECF No. 44.

Plaintiff Glen M. Winterbottom (“Plaintiff”) seeks reconsideration of the Order.

ECF No. 45. This matter shall be decided without a hearing pursuant to Rule

7.1(d) of the Local Rules of Practice for the U.S. District Court for the District of

Hawaii (“Local Rules”). For the reasons articulated below, the Motion is

DENIED.
                                   DISCUSSION

      Local Rule 60.1 governs motions for reconsideration, which are disfavored.

Plaintiff relies on Federal Rule of Civil Procedure (“FRCP”) 60(b)(6), which

provides relief from final judgments, orders, or proceedings for any reason

justifying relief. Rule 60 reconsideration is generally appropriate in three

instances: (1) when there has been an intervening change of controlling law; (2)

new evidence has come to light; or (3) when necessary to correct a clear error or

prevent manifest injustice. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993); Sierra Club, Haw. Chapter v. City & Cty. of Honolulu, 486

F. Supp. 2d 1185, 1188 (D. Haw. 2007) (“The Ninth Circuit has recognized that

Rule 60(b) may be used to reconsider legal issues and to reconsider the court’s

own mistake or inadvertence.”).

      The Ninth Circuit requires that a successful motion for reconsideration

accomplish two goals. “First, a motion for reconsideration must demonstrate some

reason why the Court should reconsider its prior decision. Second, the motion

must set forth facts or law of a ‘strongly convincing’ nature to induce the court to

reverse its prior decision.” Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

Haw. 2000) (citing Decker Coal Co. v. Hartman, 706 F. Supp. 745, 750 (D. Mont.

1988)) (citation omitted). Mere disagreement with a court’s analysis in a previous

order is not a sufficient basis for reconsideration. See White v. Sabatino, 424 F.


                                          2
Supp. 2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp., 689 F.

Supp. 1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp.

2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

committed to the sound discretion of the court.” Navajo Nation v. Confederated

Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.

2003) (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

2000)).

      Here, Plaintiff has not demonstrated that he is entitled to reconsideration, nor

has he set forth facts or law of strongly convincing nature to compel reversal of the

Order. The Motion consists of the same arguments already considered and rejected

by the Court on multiple occasions. Local Rule 60.1 prohibits parties from

“repeat[ing] arguments already made, unless necessary to present one or more of

the permissible grounds for the reconsideration request.” Local Rule 60.1; see also

Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir. 1995) (holding that a Rule 60(b)

motion was properly denied because the plaintiff merely reiterated the arguments

he already presented). Plaintiff clearly disagrees with the Order, but that cannot

serve as a basis for reconsideration. And the arguments that he presents for the

first time in the Motion are not properly before the Court. See Figy v. Amy’s

Kitchen, Inc, No. C 13-03816-SI, 2014 WL 3362178, at *3 (N.D. Cal. July 7,




                                          3
2014) (stating that a “Rule 60(b) motion cannot be used to present new arguments

that could have been raised prior to the entry of judgment”).

      Plaintiff takes issue with the Court’s limited and conclusory analysis in its

Order Denying Plaintiff’s Motion for Reconsideration of Order Granting

Defendant David T. Underriner’s Motion to Dismiss Complaint. However, the

Court need not rehash and re-explain legal issues that it already resolved in the

orders that are the subject of Plaintiff’s motions for reconsideration, particularly

when Plaintiff’s challenges are based on a misapprehension of the applicable law

and the Court’s legal analyses.1 For these reasons, the Court DENIES the Motion.

                                   CONCLUSION

      Based on the foregoing, the Court HEREBY DENIES Plaintiff’s Motion for

Reconsideration.




1
  For example, Plaintiff asserts that he “has never similarly once stated or even
suggested that CMS is a ‘Public Accommodation,’ as was implied in the Court’s
most recent Order, contending only that Defendant Kaiser’s alleged ADA
violations were unlawfully approved by that agency, and obviously cannot be
remedied without it’s [sic] participation.” Mot. at 6. Yet his Complaint expressly
accuses CMS of discrimination under the ADA provision governing places of
public accommodation: “In the case at bar, the ‘class’ of disabled individuals
being discriminated against by Defendants is all such persons needing MA
coverage living within the three excluded ZIP Code areas, Plaintiff included.”
Compl. at ¶ 24. Although CMS is clearly not a place of public accommodation,
the Court addressed Plaintiff’s allegations as pled.
                                           4
      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, December 23, 2019.




Civil No. 19-00364 JAO-WRP; Winterbottom v. Underriner; ORDER DENYING PLAINTIFF’S
MOTION FOR RECONSIDERATION OF ORDER GRANTING DEFENDANT CATHERINE A.
KORTZEBORN’S MOTION TO DISMISS COMPLAINT




                                          5
